UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4957


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AKEEMA KHIRY PRINGLE, a/k/a Keem,

                Defendant - Appellant.



                             No. 14-4027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS SAMUEL, JR., a/k/a O,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.     R. Bryan Harwell, District
Judge. (4:13-cr-00321-RBH-2; 4:13-cr-00321-RBH-1)


Submitted:   June 26, 2014                 Decided:   July 15, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 13-4957 affirmed and No. 14-4027 affirmed in part; dismissed
in part by unpublished per curiam opinion.


J. Thomas McBratney, III, MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina; William F. Nettles, IV, Assistant Federal Public
Defender, Florence, South Carolina, for Appellants.       Alfred
William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Pursuant       to   their    written       plea     agreements,     Akeema

Khiry     Pringle        and       Otis         Samuel,       Jr.,     (collectively,

“Defendants”), pled guilty to conspiracy to possess with intent

to distribute five kilograms or more of cocaine, 280 grams or

more of crack cocaine, and a quantity of marijuana, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2012) and 21 U.S.C. § 846

(2012).    While Pringle entered into a “standard” plea agreement,

Samuel, by contrast, negotiated an agreement pursuant to Fed. R.

Crim. P. 11(c)(1)(C), in which the parties stipulated that a

180-month term of imprisonment was appropriate.

              Pringle    received        both    a    downward    departure      for   his

substantial      assistance,       see    U.S.       Sentencing    Guidelines     Manual

(“USSG”) § 5K1.1 (2012), and a downward variance, which resulted

in a 156-month sentence — well below Pringle’s career offender

Guidelines range of 262-327 months’ imprisonment.                           In Samuel’s

case, the district court accepted the sentencing stipulation,

awarded   a     USSG    § 5K1.1    substantial         assistance     reduction,       and

sentenced Samuel to 121 months’ imprisonment.                             These appeals

timely followed.

              Defendants’ attorneys have filed a consolidated brief

pursuant to Anders v. California, 386 U.S. 738 (1967), averring

that    there    are    no    meritorious        appellate       issues    but   seeking

review    of     Defendants’        convictions         and     Pringle’s     sentence.

                                            3
Counsel for Samuel notes that we lack jurisdiction to review

Samuel’s       sentence         because        it        was       the         result     of      a

Rule 11(c)(1)(C) plea agreement.                    Although Samuel filed a pro se

supplemental brief challenging the factual basis for the drug

quantity attributed to him for sentencing purposes, he has moved

to withdraw his brief.                Pringle likewise was advised of his

right to file a pro se supplemental brief, but has declined to

do so.     The Government has not filed a response.

              For the reasons that follow, we affirm the criminal

judgment in Pringle’s case (Appeal No. 13-4957), and affirm in

part    the   criminal      judgment      in       Samuel’s        case    (Appeal       No.    14-

4027).     Specifically, we affirm Samuel’s conviction, but dismiss

Samuel’s      appeal      of    his   sentence          for       lack    of     jurisdiction.

Further,      we   grant       Samuel’s    motion            to    withdraw       his    pro     se

supplemental brief.

              Because      neither      Pringle          nor      Samuel       moved     in     the

district court to withdraw his guilty plea, we review the Rule

11 hearing for plain error.               United States v. Martinez, 277 F.3d
517,    525   (4th     Cir.    2002).      To       prevail        under       this     standard,

Defendants     must       establish     that       an    error      occurred,         that     this

error was plain, and that it affected their substantial rights.

United   States      v.    Massenburg,      564 F.3d 337,    342–43      (4th     Cir.

2009).     Our review of the records establishes that the district

court    complied      with     the   mandates          of     Rule      11,    ensuring       that

                                               4
Defendants’     guilty    pleas        were         knowing   and     voluntary     and

supported by an independent basis in fact.                       We therefore affirm

Defendants’ convictions.

           We    review    Pringle’s             below-Guidelines       sentence    for

reasonableness, applying an abuse of discretion standard.                          Gall

v. United States, 552 U.S. 38, 46, 51 (2007).                               This review

requires consideration of both the procedural and substantive

reasonableness of the sentence.                    Id. at 51.        We first assess

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the factors set forth in

18 U.S.C. § 3553(a) (2012), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76

(4th Cir. 2010).       If there is no procedural error, we review the

substantive     reasonableness         of    the     sentence,      “examin[ing]    the

totality   of   the    circumstances          to     see   whether    the     sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                           United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

           We have thoroughly reviewed the record and conclude

that Pringle’s sentence is both procedurally and substantively

reasonable.       We     find     no        error     in   the      district    court’s

computation of Pringle’s Guidelines range, including the career

offender   designation,         the    opportunities          the     court    provided

                                             5
Pringle and his counsel to speak in mitigation, or the court’s

explanation of the sentence imposed by reference to the relevant

§ 3553(a) factors.           See United States v. Chandia, 675 F.3d 329,

341–42 (4th Cir. 2012) (recognizing that a sentencing court is

“not required to provide a lengthy explanation or robotically

tick   through    §    3553(a)’s      every   subsection,        particularly       when

imposing a below-Guidelines sentence” (internal quotation marks

and alteration omitted)).              Finally, Pringle’s below-Guidelines

sentence is presumptively substantively reasonable, see United

States   v.    Susi,    674 F.3d 278,    289   (4th    Cir.      2012),   and    we

discern no basis in the record to overcome this presumption.

              Finally, we agree with counsel for Samuel that we lack

jurisdiction to review Samuel’s sentence.                   The federal statute

governing appellate review of a sentence, 18 U.S.C. § 3742(a),

(c) (2012), limits the circumstances under which a defendant may

appeal a sentence to which he stipulated in a Rule 11(c)(1)(C)

plea agreement to claims that his sentence “was (1) imposed in

violation of the law, (2) imposed as a result of an incorrect

application      of    the    Guidelines,     or    (3)    is    greater     than    the

sentence set forth in the plea agreement.”                        United States v.

Calderon, 428 F.3d 928, 932 (10th Cir. 2005).                         None of these

exceptions     apply    here.      Samuel’s    sentence         was   less   than    the

applicable statutory maximum of life imprisonment and, due to

the downward departure, was less than the sentence that he had

                                          6
bargained for with the Government.                             Moreover, the sentence was

not    imposed    as    a    result       of    an       incorrect          application        of    the

Sentencing       Guidelines        because          it        was    based    on     the      parties’

agreement    —    not       on    the    district             court’s      calculation         of   the

Guidelines.       United States v. Brown, 653 F.3d 337, 339–40 (4th

Cir. 2011); United States v. Cieslowski, 410 F.3d 353, 364 (7th

Cir. 2005).        Accordingly, we conclude that review of Samuel’s

sentence is precluded by § 3742(c).

            In     accordance           with        Anders,          we     have     reviewed        the

records in these cases and have found no meritorious issues for

appeal.      We       therefore         affirm          the    criminal       judgment         against

Pringle and affirm Samuel’s conviction, but dismiss the appeal

of    Samuel’s    sentence.             Finally,         we        grant    Samuel’s       motion    to

withdraw his pro se supplemental brief.                                    This Court requires

that counsel inform their clients, in writing, of the right to

petition    the    Supreme        Court        of       the    United       States      for    further

review.      If    either         requests          that       a    petition       be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move       in    this    Court          for       leave    to    withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was    served    on    his       client.            We    dispense         with    oral       argument

because the facts and legal contentions are adequately presented




                                                    7
in the materials before this court and argument would not aid

the decisional process.

                                           No. 13-4957 AFFIRMED

                                  No. 14-4027 AFFIRMED IN PART;
                                              DISMISSED IN PART




                              8